ON REHEARING
By HAMILTON, PJ.
The first matter that counsel calls to the attention of the court in the application for rehearing is the statement in the opinion that the child playing on the rear of the truck with Robert King, the injured boy, was his sister. On examination, we find that this statement is incorrect. His sister was on the sidewalk, and another child was playing with Ifim on the truck. However, this could make no difference in the law applicable to the case."
The second point suggested is, that the court stated in the opinion that “Robert and his sister were playing on the back end of the truck.” The evidence is that a little girl and Robert were .swinging on a bar across the back end of the truck. This may or may not be considered playing, but in the mind of the court it is just what the court said it was.
It is further suggested that the court states that the truck driver talked to Robert’s sister, who was standing beside the truck. On this point, the record brought out by cross-examination of counsel for defendant is:
“Q. Did you see the driver when he came out the driveway?
A. Yes sir.
Q. Tell what he did?
A. He stopped there and was talking to Robert’s little sister.
Q. She was smaller than Robert?
A. A little bit.
Q. Where did he ■ stop to talk to her? Where was he when he was talking to her?
A. By the house.
Q. Then the driver came on out?
A. Yes sir.
Q. At' the time he was talking to the sister where were you and Robert?
A. We were by the truck, playing.
*259Q. Playing by the truck?
A. Yes sir.
Q. Running around it or on it?
A. We were on it, hanging on it, swinging on it.”
As bearing on some other matters suggested in the memoranda contained in the application for rehearing, we find the following, page 26 of the record. This was a continuation of the cross-examination by counsel for defendant:
“Q. State whether or not you frequently played on that truck, you and Robert, whether you played on the truck at other times?
A. Yes sir.
Q. Many times before the accident?
A. We played lots of times on the truck.
Q. Other children would play on it too?
A. Yes sir.
Q. How long had you been playing on that truck before the accident happened?
A. It was early in the morning.
Q. E-arly in the morning when you played on it?
A. Yes sir.
Q. Then after dinner you played on it again ?
A. Yes sir.
Q. Now just tell the jury how the accident happened?
A. We were playing on the truck that morning and the man backed up in the truck and I was standing on the running board and the man went back to talk to some man and he came back out and I went home and had my dinner and while this man had gone back — when I came back to play this man had gone back and he had his truck parked there by the curb and Robert was playing on it and I came over and played with Robert and we were swinging on the truck.
Q. And then what happened?
A. This driver was talking to Robert’s sister and he came over and got in the truck.
Q. Then what happened?
A. He backed back and I got off and told Robert to get off.and Robert started to get off and fell.
Q. The driver backed up?
A. Yes sir.
Q. State whether or not you were hanging on the truck before he started to back?
A. Yes sir.
Q. Before he started to back?
A. Yes.
Q. Was Robert also?
A. Yes sir. v
Q. State whether or not he gave any warning about that?
A. No sir.
Q. Just all of a sudden he backed up? A. Yes sir.
Q. And you got off and Robert fell?
A. Yes sir.
Q. Then what happened to Robert?
A. The wheel run over Robert’s leg.”
The court is satisfied with the original opinion in the case with the correction as to the sister, and the application for a rehearing is denied.
HAMILTON, PJ, and ROSS, J, concur.